Notice of Allowance
This is a reissue application of U.S. Patent No. 8,469,550 (“the ‘550 patent”). This application was filed 2/25/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘550 patent the pre-AIA  first to invent provisions govern. This is also a continuation reissue of application 15/491,632, which issued as RE 47,363, and which was a continuation reissue of application 14/747,158, which issued as RE 46,418.
Applicant filed a preliminary amendment on 1/15/2019, in which claims 1-17 were cancelled and claims 18-41 were added. In response to a non-final rejection, applicant filed a response on 2/2/2021 in which claims 18, 26, 36, and 38-40 were amended. Claims 18-41 are pending.

Claim Rejections - 35 USC § 251
Claims 18-41 were rejected under 35 U.S.C. 251 in the prior action because applicant had not provided an error appropriate for reissue. Applicant has provided a new declaration and error statement, which stated that the error being corrected in this application as:
The original claims recite the invention more narrowly than is necessary. For example, claim 1 of the original patent has an error because claim 1 includes the limitation that “the ratio between the blue and red scattering optical densities γ≡Log ⌊T(450 nm)⌋/Log ⌊T(630 nm)⌋ of said solid optical diffuser falls in the range 5 ≥ γ ≥ 2.5.” New independent claim 18 addresses this error by removing this term and replacing it with “the optical diffuser has a geometric shape that has a length L extending along an axial propagation direction and an extent E along an orthogonal propagation direction that is orthogonal to the axial direction.

To some extent this error was already corrected in RE 47,363. New claim 18 in that reissue patent already broadened claim 1 by omitting the “ratio” limitation. However, the error 
To put another way: independent claim 1 of the ’550 patent was drawn to a diffuser including nanoparticles of a particular size (A), and further requirements of the ratio of optical densities (B), and further requirements of the transmittances (C). So the broadest claim covered ABC. New claim 18 of RE 47,363 was drawn to AD, with D being the refractive index and densities, and new claim 18 of the current application is drawn to AC. Both applications omit element B, but do so in a different way—RE 47,363 omits B and C and adds a new element D, while the current application omits B but leaves C in place. These are sufficiently different that the error of omitting B is being done in a different way in each case.1
Note that this error was not corrected in RE 46,418. All of the claims in RE 46,418 include the “ratio” limitation noted in the above quoted error statement as being removed from the current claims.

Allowable Subject Matter
Claims 18-41 are allowed. Reasons were given at page 10 of the 10/13/2020 action. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Argument
The arguments filed in the Response have been fully considered. Applicant has corrected the ADS, corrected the specification, corrected the indefiniteness of claims 26 and 39, filed a terminal disclaimer to remove the double patenting rejection, and filed a new reissue declaration to overcome the section 251 rejection. The 251 rejection is overcome as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home




Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Indeed, due to the present application leaving C in the claims, no double patenting rejection could be made over RE 47,363. It is difficult to say that the error is being corrected in the same way when the claims are patentably distinct.